               Case 4:21-cr-20412-SDD-CI ECF No. 1, PageID.1
                                              AUSA:   Abraham Filed 01/21/21Telephone:
                                                                               Page 1 (810)
                                                                                       of 7 766-5034
AO 91 (Rev. ) Criminal Complaint             Special Agent:         Hurt                          Telephone: (810) 219-6277

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
   v.
DEREKK REUSSI FRAGOSO                                                     Case: 4:21−mj−30042
                                                                          Assigned To : Unassigned
                                                                          Assign. Date : 1/21/2021
                                                                          Description: USA V. SEALED MATTER (NA)




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                December 9, 2020               in the county of             Genesee      in the
       Eastern           District of        Michigan       , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. § 922(g)(1)                                  Felon in possession of a firearm




         This criminal complaint is based on these facts:
       On December 9, 2020, in Genesee County, in the Eastern District of Michigan, Derekk
Fragoso, knowing that he had been convicted of a felony offense punishable by a term of
imprisonment exceeding one year, knowingly possessed, in and affecting commerce, a firearm
in violation of 18 U.S.C. § 922(g)(1).


✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Dustin Hurt, Special Agent, ATF&E
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date: January 21, 2021                                                                        Judge’s signature

City and state: Flint, MI                                             Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 4:21-cr-20412-SDD-CI ECF No. 1, PageID.2 Filed 01/21/21 Page 2 of 7




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                   United States v. Derekk Reussi Fragoso



      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) since October of 2018. I am currently

assigned to the Detroit Field Division, Flint Field Office. Before working for the

ATF, I was employed by the Michigan Department of State Police (MSP) for

approximately seven years. Before working for MSP, I was a local police officer for

the Grand Ledge Police Department for approximately three years. I held numerous

positions with the MSP, including Detective Sergeant in the Polygraph Unit and

Task Force Officer with the FBI. During my employment with ATF and MSP, I have

conducted or participated in numerous criminal investigations focused on firearms,

armed drug trafficking, and criminal street gangs, and other violations of federal law.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, my review of reports and other materials prepared

by those who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all details or all facts of which I am aware relating to this

investigation.
                                          1
   Case 4:21-cr-20412-SDD-CI ECF No. 1, PageID.3 Filed 01/21/21 Page 3 of 7




      3.     On December 9, 2020, Mount Morris Police Officers were dispatched

to Temperance Street Mount Morris, Michigan for a trouble call. Dispatch advised,

the caller (later identified as Chantz Fanello) stated his roommate had just fired

several rounds from a handgun inside their residence. Fanello advised dispatch he

exited the home but his roommate, Derekk Fragoso, was still inside the residence

and in possession of a pistol. Responding officers met Fanello outside of the

residence. Fanello advised, he was upstairs in his bedroom while Fragoso was in his

bedroom on the main level of the residence when he heard five shots fired from

within the home. Fanello went downstairs where he observed Fragoso sitting on the

floor against the stove with a black pistol against his chest. Fragoso told Fanello he

observed people inside the home near the window although Fanello advised there

were no other people within the residence. As officers approached the residence they

observed several bullet holes in the window.

      4.     Responding officers approached the rear of the residence and unlocked

the door with keys provided by Fanello. Responding officers opened the door and

made announcements they were the police. A male could be heard from upsatirs

inside the residence calling back to officers. Eventually, Fragoso complied and came

downstairs where he was placed into custody. Officers conducted a pat-down

search of Fragoso and no contraband was found on his person. Ultimately, Fragoso

                                          2
   Case 4:21-cr-20412-SDD-CI ECF No. 1, PageID.4 Filed 01/21/21 Page 4 of 7




was transported via ambulance to Hurley Hospital for a psychiatric evaluation based

on statements he made to officers at the scene.

      5.     Officers spoke with Fanello again and he advised that he owns the

residence. Fragoso had been living there for approximately three months. Fanello

stated, he knew Fragoso had a handgun and he had observed it in his possession in

the past. Fanello further explained, he heard five shots fired while he was upstairs

and initially thought Fragoso may have shot himself. Fanello went downstairs and

observed Fragoso sitting against the stove in the kitchen clutching the handgun in

his hands and holding it against his chest. He stated, Fragoso looked frightened and

was pointing toward the curtains in the living room, advising he saw someone behind

the curtains in the living room. Fanello described the firearm as a black pistol

possibly a 9millimeter.

      6.     Responding officers and Fanello went into the residence and located

four spent shell casings which were in plain view on Fragoso’s bed. Fragoso’s

bedroom was adjacent to the living room. Observed were bullet holes on an interior

wall of the Fragoso’s bedroom consistent with bullet holes that were located on the

north window of the residence.

      7.    Fanello provided consent to search the residence for the firearm. A

search was conducted and no firearm was located. Officer Braughman advised

                                         3
   Case 4:21-cr-20412-SDD-CI ECF No. 1, PageID.5 Filed 01/21/21 Page 5 of 7




Fanello to call 911 if he located the firearm inside the residence.

      8.     On December 10, 2020, Officer Braughman re-contacted Fanello at

11610 Temperance St to follow up on the complaint. Fanello advised Officer

Braughman that he located the firearm Fragoso had the night prior. Fanello stated he

did not touch the firearm but located it between the mattress and box spring in the

upstairs bedroom. Officer Braughman retrieved the firearm from where Fanello

advised he located it. The firearm was a black Taurus 9 millimeter semi-automatic

pistol model: G2C bearing S/N: TLP48930 with a laser attached (photo below). The

firearm had a magazine loaded with seven rounds of ammunition inserted in the

magazine well with one additional round chambered in the firearm. Additionally,

Fanello provided he located an unspent 9 millimeter round located in the living room

floor which was retrieved.




                                          4
   Case 4:21-cr-20412-SDD-CI ECF No. 1, PageID.6 Filed 01/21/21 Page 6 of 7




      9.     The firearm was queried in LEIN/NCIC. The firearm was reported

stolen on May 28, 2019 out of the Perry Police Department (Perry PD Report #2019-

00224).

      10.    On January 19, 2021, ATF Special Agent Hurt contacted Fanello at his

residence where this incident occurred. Fragoso reiterated everything that he advised

Officer Braughman but added that Fragoso had lived with him since September of

2020. While living with him, Fanello advised he observed Fragoso in possession of

the Taurus 9 millimeter on multiple occasions. Fanello also advised, Fragoso called

him from the Hurley Psych Ward and asked if the police had located his firearm.

Fanello stated, they did not. Fragoso advised Fanello to look under the upstairs

mattress which is where the Fanello ultimately located the firearm.

      11.    I reviewed Derekk Fragoso’s criminal history. He pled guilty in

Genesee County Circuit Court in 1998 of Attempt-Felony Motor Vehicle –Unlawful

Driving Away. Fragoso was sentenced to 36 months’ probation. He pled guilty in

Genesee County Circuit Court in 2006 to Felony Breaking and Entering a Motor

Vehicle and Unlawful Driving Away of a Motor Vehicle. Fragoso was sentenced to

one year to five years’ incarceration with the Michigan Department of Corrections.

On February 22, 2012, Fragoso pled guilty to Felon in Possession of a Firearm in

the Eastern District of Michigan. Fragoso was sentenced to 100 months incarceration

                                         5
   Case 4:21-cr-20412-SDD-CI ECF No. 1, PageID.7 Filed 01/21/21 Page 7 of 7




with the Bureau of Prisons followed by 36 months supervised release. All of the

above listed offenses are punishable by a term of imprisonment exceeding one year.

      12.   I have spoken with ATF Special Agent Jonathan Wickwire, who is

recognized by ATF as having expertise in the interstate travel and manufacture of

firearms. SA Wickwire advised that the Taurus 9 millimeter semi-automatic pistol

model: G2C bearing S/N: TLP48930 was manufactured outside of the state of

Michigan and is a firearm as defined in Chapter 44, Title 18, United States Code.

      13.   Based on the foregoing, I have probable cause to believe that on

December 9, 2020, in Genesee County, in the Eastern District of Michigan, Derekk

Fragoso, knowing that he had been convicted of a felony offense punishable by a

term of imprisonment exceeding one year, knowingly possessed, in and affecting

commerce, a firearm in violation of 18 U.S.C. § 922(g)(1).

                                      ___________________________________
                                      DUSTIN HURT, Affiant
                                      Special Agent
                                      Bureau of Alcohol, Tobacco, Firearms & Explosives


Sworn to before me and signed in my presence and/or by reliable electronic means

        January 21, 2021
on _________________________.



HON. CURTIS IVY, JR.
United States Magistrate Judge
                                         6
